    Case 7:19-cr-01502 Document 104 Filed on 09/21/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                               September 21, 2020
                                                                           David J. Bradley, Clerk

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §      Criminal No. 7:19−cr−01502−2
                                          §
Frances Salinas De Leon                   §

                       ORDER APPOINTING COUNSEL


       Because the Defendant, Frances Salinas De Leon, has satisfied this court that
(s)he is financially unable to employ counsel and does not wish to waive counsel, and
because the interests of justice so require, an attorney is hereby APPOINTED to
represent this person in the above designated case.

                          Attorney appointed: David Acosta

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Defendant.


      Signed on September 21, 2020.
